H. Brown, J.,
dissenting in part and concurring in part. Although I concur in the judgment, I disagree with the majority that a trial court’s authority to transfer a person found “not guilty by reason of insanity” (“NGRI”) from a more restrictive facility to a less restrictive facility under R.C. 2945.40(F) includes the authority to place conditions on the patient’s confinement. Therefore, I must respectfully dissent from the majority’s syllabus and opinion. I also dissent from the majority’s conclusion that the trial court’s order that Lanzy’s on-ground privileges be “extremely limited” did not interfere with his treatment decisions.
At issue is the trial court’s authority under R.C. 2945.40(F) when making a transfer decision.6 As required by R.C. 2945.40(F), the treatment personnel at Dayton Forensic Center, the maximum security treatment facility where Lanzy was confined, notified the trial court that Lanzy’s condition had improved to the extent that they recommended his transfer to a less restrictive facility such as Western Reserve Psychiatric Hospital (“WRPH”). The trial court held a hearing, approved Lanzy’s transfer, and placed conditions on Lanzy’s confinement and treatment in conjunction with the transfer order. The statutory authority to place conditions on a NGRI patient’s treatment and confinement is at issue here.
Without statutory authority, the trial court has no power to control the patient’s treatment or confinement. The majority finds this power in R.C. 2945.40(F), but an examination of the statute reveals no such authority.
R.C. 2945.40(F) authorizes the trial court to grant or deny a discharge, release, trial visit, or transfer when recommended by the treatment personnel at the facility in which the NGRI patient is then committed. The trial court shall hold a full hearing after which the court may authorize the request or deny it and continue commitment as before. Nothing in R.C. 2945.40(F), as the majority concedes, explicitly authorizes the trial court to place conditions on a NGRI patient’s treatment when it authorizes a discharge, release, trial visit, or transfer from a more restrictive to a less restrictive facility. The majority, however, goes on to read into *161the statute the implicit authority to place conditions on a patient’s confinement as long as those conditions are consistent with the patient’s welfare and public safety. While I agree with some of the reasoning in the majority’s holding, I disagree with the proposition that the authority to transfer under R.C. 2945.40(F) gives a trial court discretionary powers to place conditions on a patient’s confinement.
The majority correctly notes that the legislature intended. to strike a balance between the NGRI patient’s welfare and the public’s safety. However, the authority for striking this balance is in the full hearing provision of R.C. 2945.40(F). At this hearing, the trial court weighs the patient’s welfare and treatment needs against the public safety and determines whether to make the recommended change in the patient’s confinement or continue the status quo. State v. Johnson (1987), 32 Ohio St. 3d 109, 512 N.E. 2d 652. This balancing process is an inherent part of the decision to discharge, release, grant a trial visit, or transfer a patient from one facility to another and .was the crux of our holding in Johnson, supra. While the trial court has the authority to make one of the four statutorily authorized decisions, the court does not have the power to control the patient’s treatment in the facility to which the patient is assigned. See State v. Lanzy (1985), 29 Ohio App. 3d 244, 29 OBR 306, 504 N.E. 2d 1150. Nor does Johnson, supra, grant authority for a court to place conditions on the patient’s confinement as a part of the decision to grant a transfer.7
In this case appellant WRPH challenges two conditions that the trial court placed on Lanzy’s transfer order. The conditions are (1) that Lanzy’s on-ground privileges be “extremely limited * * * in accordance with the treatment team decisions,” and (2) that WRPH must obtain the trial court’s approval before Lanzy is allowed any off-ground privileges.
Turning to the restriction on Lanzy’s on-ground privileges, the trial court had no authority to place restrictions, of even a cautionary or advisory nature, on Lanzy’s treatment. The practical effect of such an order will be to inhibit the treatment decisions of mental health professionals who are reluctant to risk the trial court’s contempt power. These professionals should not be forced to cope with a nonspecific and uncertain order which the trial court has no authority to make. Thus I would not, as the majority has done, cure an unlawful order by finding that it is merely advisory and can be disregarded.
With respect to the trial court’s order limiting Lanzy’s off-ground privileges, I agree with the majority that the trial court must be consulted before a NGRI patient is allowed to make supervised excursions off the premises of the treatment facility. But, for the reasons stated above, I cannot agree that the trial court’s order is proper as a condition placed upon a transfer pursuant to R.C. 2945.40(F). Instead, I conclude that when a NGRI patient goes off-grounds from the facility to which he has been assigned by the court, that patient is being granted a conditional release. R.C. 2945.40(D)(4) mandates notification to and approval of the trial court before a *162NGRI patient may be given a conditional release.8
WRPH argues that supervised off-ground privileges are not conditional releases and not within the trial court’s jurisdiction.9 It maintains that the decision to allow a patient to go on a supervised excursion off the facility premises is a treatment decision. It further contends that treatment decisions are within the exclusive jurisdiction of the mental health professionals.
A supervised excursion off the treatment facility site may bear a relationship to treatment, but it is more than that. Just because a mental health decision has an effect upon treatment does not preempt a court’s authority over the patient where the court is empowered to act by statute. For instance, when mental health professionals recommend a discharge, release, transfer, or trial visit for a NGRI patient, that is a treatment deci*163sion. However, R.C. 2945.40(F) authorizes the trial court to make these decisions even though they involve treatment considerations.
The trial court’s decision to transfer the patient represents a determination that the facility to which the patient is assigned is adequately prepared to cope with any risk that the NGRI patient poses to the facility’s personnel, the patient population, or the patient himself.
The situation is different, however, when a NGRI patient is taken out of the facility and allowed to interact with the public at large. Assignment to a hospital does not contemplate allowing a NGRI patient to mingle with the public at shopping malls and sporting events even when chaperoned by the treatment facility’s personnel. The trial court has not been afforded the opportunity to specifically weigh and approve the risk that such excursions pose to public safety. R.C. 2945.40(D)(4) requires that the trial court be notified before a NGRI patient is released (even for a short time) to mingle with the general public.
Since R.C. 2945.40(D)(4) requires WRPH to notify the court before granting off-ground privileges, the court’s order in that respect did not impermissibly interfere with WRPH’s treatment decisions pertaining to Lanzy-
Moyer, C.J., and Wright, J., concur in the foregoing opinion.

 I agree with the majority that the trial court’s order at issue in this case is a transfer decision under R.C. 2945.40(F) and that the conditions upon that transfer do not convert the decision into a release or conditional release decision.


 The trial court does retain continuing jurisdiction to decide questions related to a NGRI patient’s continued commitment until his discharge. Townsend v. McAvoy (1984), 12 Ohio St. 3d 314,12 OBR 385,466 N.E. 2d 555, syllabus. However, such jurisdiction must remain both authorized and limited by statute.


 R.C. 2945.40(D)(4) provides as follows:
“At any time after commitment pursuant to this section, if, after evaluating the potential risks to public safety and the welfare of the person, the chief clinical officer of the hospital or facility, or the managing officer of the institution, or director of the program, or the person to which a person found not guilty by reason of insanity is committed recommends the conditional release of the committed person, the chief clinical officer, managing officer, director, or person shall send written notice of the proposed conditional release by certified mail to the trial court in which the person was found not guilty by reason of insanity, the attorney general and the prosecutor. Within fifteen days after receiving the notice, the trial court or prosecutor may request a full hearing on whether the person shall be conditionally released by so informing the head, officer, director, or person. If the court or prosecutor does not request a hearing within the fifteen-day period, the chief clinical officer, managing officer, director, or person may grant the conditional release on such conditions as are set forth in division (D)(1) of this section. If a hearing is requested, the trial court shall hold a full hearing within thirty days after the hearing is requested on whether the conditional release should be granted and shall give the prosecutor and attorney general written notice of the time and place of the hearing at least fifteen days before it is held. At the conclusion of the hearing, the court may grant conditional release pursuant to this section.”
With respect to making the decision to grant a conditional release, R.C. 2945.40(D)(1) provides:
“In deciding the nature of commitment pursuant to division (C) of this section, the court shall order the implementation of the least restrictive commitment alternative available consistent with the public safety and the welfare of the person. As part of the least restrictive commitment alternative, the court may grant conditional release to a person found not guilty by reason of insanity. In determining whether to grant conditional release, the court shall evaluate the potential risks to public safety and the welfare of the person. In evaluating the potential risks to public safety, the court shall consider the current quantity of psychotropic drugs and other treatment the person is receiving and the likelihood the person will continue to take the drugs and continue the other treatment while on conditional release.
“If the court makes such a determination, it may set any conditions on the release with respect to treatment, evaluation, counseling, or control of the respondent that ensure the protection of the public safety and the welfare of the person.” ■


 WRPH concedes that granting a NGRI patient unsupervised off-ground privileges constitutes a release for which the trial court’s approval must be obtained. See State v. Dixon (Dec. 27, 1984), Cuyahoga App. Nos. 48253 and 48254, unreported.